Citation Nr: 0004171	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  93-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
arthritis secondary to service-connected knee disabilities.  

2.  Entitlement to service connection for a low back 
disability secondary to service-connected knee disabilities.  

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability on 
a direct basis. 

4.  Propriety of the initial evaluation of 30 percent 
assigned for service-connected adjustment disorder with 
depressed mood.

5.  Propriety of the initial evaluation of 10 percent 
assigned for service-connected possible chondromalacia 
patellar, left knee, also claimed as infrapatellar bursitis 
(a left knee disability).

6.  Entitlement to an increased evaluation for infrapatellar 
bursitis, right knee, also claimed as chondromalacia patellar 
(a right knee disability).

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to July 
1980.

The Board of Veterans' Appeals (Board) previously remanded 
this case to the St. Petersburg, Florida, Regional Office 
(RO) in March 1995, February 1997, May 1998, September 1998, 
and April 1999 and the procedural history contained therein, 
as relevant to the case now before the Board, is incorporated 
by reference.  The Board for clarification purposes will 
again set forth below the procedural history of the claims 
which are currently in appellate status.

In a July 1991 rating decision the RO denied the veteran's 
claim for an increased evaluation for his service-connected 
right knee disability.  The veteran was sent notice of this 
determination in August 1992, and a notice of disagreement 
was received in September 1992.  A statement of the case was 
issued in December 1992.  A substantive appeal was received 
from the veteran in December 1992. 

In an October 1995 decision the RO established service 
connection for a left knee disability and assigned a 
noncompensable disability evaluation from June 1982, the date 
of the claim.  A notice of disagreement was received in 
November 1995.  A statement of the case was issued in 
November 1997.  A substantive appeal was received from the 
veteran in December 1997.  The Board notes that in a November 
1997 decision, the RO assigned an evaluation of 10 percent 
for this service-connected disability, also effective from 
the date of the claim (June 1982).  

In a November 1997 decision, the RO denied the veteran's 
claim of entitlement to a total rating for compensation based 
on individual unemployability.  A notice of disagreement was 
received in December 1997.  A statement of the case was 
issued in October 1998.  A substantive appeal was received 
from the veteran in October 1998. 

In a December 1998 decision, the RO denied the veteran's 
claims of entitlement to service connection for arthritis of 
the ankles and for a low back disability secondary to the 
service-connected knee disabilities.  Further, the RO denied 
the veteran's request to reopen a previously denied claim for 
entitlement to service connection for a back disability on a 
direct basis, but established service connection for an 
adjustment disorder with depressed mood.  In January 1999, 
the RO received a notice of disagreement with respect to 
these claims (including the initial evaluation assigned for 
the psychiatric disorder).  A statement of the case was 
issued in July 1999.  A substantive appeal was received in 
August 1999.  

Finally, the Board points out that the claims regarding the 
veteran's left knee disability, right knee disability, as 
well as his claim for a total rating for compensation 
purposes based on individual unemployability, are all 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to tend to 
establish that the veteran suffers from bilateral ankle 
arthritis that was caused or aggravated by his service-
connected knee disabilities.  

2.  No competent evidence has been submitted to tend to 
establish that the veteran suffers from a low back disability 
that was caused or aggravated by his service-connected knee 
disabilities.

3.  The RO, in a decision dated in December 1992, denied the 
veteran's claim of entitlement to service connection for a 
low back disorder on a direct basis.  This was a final 
disallowance of this claim.

4.  Evidence received since the December 1992 decision by the 
RO regarding a low back disorder, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that the veteran had a low back disability in 
service or within a year of his separation from service, or 
that he currently has a low back disability related to 
service; this evidence is cumulative and redundant, and as 
such is not so significant that it must be considered (with 
the other evidence of record) to fairly decide the merits of 
the claim of service connection for a low back disability on 
a direct basis.

5.  The veteran's service-connected adjustment disorder with 
depressed mood is manifested by a mildly depressed mood, fair 
abstract reasoning, judgment, and concentration; the veteran 
is employable from a psychiatric standpoint, has good social 
relationships, and speaks in a normal fashion.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral ankle arthritis is not well-grounded. 38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a low back disability secondary to service-connected knee 
disabilities is not well-grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).

3.  A December 1992 RO decision denying service connection 
for a low back disability on a direct basis, as not timely 
appealed by the veteran, is a final decision. 38 U.S.C.A. 
§ 7105(c) (West 1991).

4.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
low back disorder on a direct basis is not new and material, 
and this claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

5.  The criteria for an evaluation greater than 30 percent 
for the veteran's service-connected adjustment disorder with 
depressed mood have not been met.  38 U.S.C.A. §§  1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection Issues

Introduction

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  If arthritis becomes manifest to a compensable 
degree within one year of active duty it shall be considered 
to have been incurred in that period of active duty. 
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 1999); 
38 C.F.R. § 3.309 (1999).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (1999).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet. App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506. Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded. King v. Brown, 5 
Vet. App. 19, 21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, the second and third Caluza requirement can also 
be met if there is evidence demonstrating that a disability 
is proximately due to or the result of a service-connected 
disease or injury or if there is evidence that a service- 
connected disability has aggravated a non-service-connected 
disability. 38 C.F.R. § 3.310(a) (1999); Allen.

a.  Service connection for bilateral ankle arthritis 
secondary to service-connected knee disabilities.

With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
that the veteran currently suffers from bilateral ankle 
arthritis.  A November 1996 VA outpatient treatment record 
indicates that the veteran was seen complaining of a history 
of bilateral knee bursitis and severe bilateral ankle pain.  
Examination of the ankles revealed no swelling though 
tenderness was noted over the medial aspect of both ankles.  
The veteran was diagnosed with arthritis of the ankles.  

Regarding the second requirement of Caluza, the Board notes 
that neither the veteran nor his representative claims that 
the veteran's ankle disabilities resulted from his active 
duty service (the Board points out that the service medical 
records are negative for complaints of or treatment for ankle 
disabilities or injuries, and there is no indication that the 
veteran was diagnosed with ankle arthritis within a year of 
separating from service).  Rather, they contend that the 
veteran's bilateral ankle arthritis is secondary to the his 
service connected knee disabilities.  

However, the medical evidence does not support this 
contention.  In November 1998, a VA orthopedic examination 
was accomplished, the report of which indicates that the 
veteran complained of bilateral ankle swelling and gave a 
history of being diagnosed with ankle arthritis.  He also 
reported pain in the ankles, worse in the morning.  

Physical examination revealed that the veteran had a normal 
gait when entering the examination room, but a moderate 
antalgic gate when leaving the room.  Range of motion studies 
revealed bilateral ankle motion from 10 and 45 degrees in 
dorsiflexion and plantar flexion, respectively.  Ankle X-rays 
taken earlier in November 1998 revealed no significant 
degenerative changes, and no evidence of effusion.  In the 
assessment portion of the report, the examiner commented that 
the veteran had presented with high functional overlay, 
noting again that the veteran had no radiographic 
abnormalities involving his ankles.  It was noted that 
examination findings were inconsistent with any type of 
dermatomal distribution or any neuropathic condition.  The 
examiner noted that there was no edema, effusion, limitation 
of motion, or instability involving the ankle joints.  The 
examiner did note that there was some tenderness involving 
the ankles, but that the veteran's overall complaints 
regarding his ankles were invalid.  It was stated that the 
responses to repeated questions were inconsistent.  The 
examiner concluded the report by stating that the veteran's 
ankle arthritis was not significant and was not secondary to 
his service-connected  knee disabilities.  

There is no indication that the veteran suffers from 
arthritis of the ankles that is in any way related to his to 
service or to his service-connected knee disabilities; as 
such, the second and third requirements set forth in Caluza 
are not met.  In fact, the relevant evidence of record 
specifically does not support such a proposition. 

The Board points out that contentions made by the veteran or 
his representative to the effect that the veteran suffers 
from arthritis of the ankles related to his knee disabilities 
are not competent because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

b. Service connection for a low back disability secondary to 
service-connected knee disabilities.

The Board initially points out that this particular issue 
solely deals with whether a low back disability is related to 
the veteran's service-connected knee disabilities.  A 
separate application to reopen a claim for service connection 
for a low back disability on a direct basis (previously 
denied by the RO in a December 1992 decision) is addressed 
below.

With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating, 
solely for the purpose of a well-grounded analysis, that the 
veteran currently suffers from a low back disability.  In the 
November 1998 VA orthopedic examination report, the examiner 
makes reference to the veteran's "back condition" (page 3 
of the report).  

As noted above, the veteran and his representative contend 
that the veteran's low back disability is related to his 
active service, or for the purposes of this particular claim, 
is secondary to the his service connected knee disabilities.  

The medical evidence does not support the contention that the 
veteran has a low back disability related to his service-
connected  knee disabilities.  The November 1998 VA 
examination report indicates that the veteran complained of 
daily low back pain that radiated to his anterior posterior 
thigh.  The veteran reported that he had not sought surgical 
intervention but had received trigger point injections on ten 
occasions with no sustained relief.   

Physical examination revealed, as noted above, that the 
veteran had a normal gait when entering the examination room, 
but a moderate antalgic gate when leaving the room.  
Examination also revealed no evidence of positive straight 
leg raising sign in the sitting position.  Sensory 
examination was patchy and did not follow any particular 
dermatome.  Range of motion studies also showed that the 
veteran could flex the lumbar spine to 85 degrees, and X-rays 
of the low back taken in early November 1998 showed no 
lordotic curve, and normal bone density.  There was no 
fracture or spondylolisthesis.  As noted, the examiner 
commented that the veteran had presented with high functional 
overlay.  The examiner also noted that there was no 
radiographic abnormality involving the lumbosacral spine, 
that the examination was not consistent with a neuropathic 
condition, and that the veteran's overall complaints 
regarding his low back were also invalid.  The examiner 
concluded the report by also stating that the veteran's 
"back condition" was not significant and was not secondary 
to his service-connected knee disabilities.  

There is no indication that the veteran suffers from a low 
back disability that is in any way related to his service-
connected knee disabilities; as such, the second and third 
requirements set forth in Caluza are not met.  In fact, the 
relevant evidence of record specifically does not support 
such a proposition. 

The Board points out that contentions made by the veteran or 
his representative to the effect that the veteran suffers 
from a low back disability related to his knee disabilities 
are not competent because lay persons are not competent to 
offer medical opinions.  Espiritu.

Conclusion

In sum, the Court has specifically held that a service 
connection claim is not well-grounded if there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, or to show that a 
preexisting disability was aggravated during service.  
Caluza.  The veteran has presented no competent medical 
evidence that he has arthritis of the ankles that was 
incurred during his active duty service or related to his 
service-connected knee disabilities, or that he suffers from 
a low back disability related to his knee disabilities.  
These claims therefore do not meet all the requirements set 
forth by the Court in Caluza for a claim to be found well-
grounded.  Accordingly, the Board is compelled to find that 
these claims are not well-grounded.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


II.  New and material evidence to reopen a claim of service 
connection for a back disability on a direct basis.

As noted, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

In a December 1992 decision, the RO denied a September 1992 
claim of entitlement to service connection for a low back 
disability on a direct basis.  The RO noted that the 
veteran's service medical records showed that he presented in 
September 1977 complaining of low back pain, but that X-rays 
were negative and that, essentially, there was no low back 
disability shown on the first examination conducted after 
service (an April 1982 VA examination).  As such, the RO 
found that the veteran's back difficulty in September 1977 
was acute and transitory with no residual disability.  

The veteran filed a notice of disagreement in November 1995 
(notice of the decision was sent to the veteran that same 
month), and a statement of the case was issued in May 1996.  
However, he did not perfect an appeal by filing a timely 
substantive appeal, and as such, this rating decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1999).

In December 1997, the RO received what the Board has 
previously construed to be an application to reopen the claim 
of service connection for a low back disability on a direct 
basis.  In December 1998, the RO denied this petition to 
reopen the claim, and this appeal ensued.

It is pointed out that the Court, in Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), in 
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), created a three-
step process for reopening previously denied claims (a two-
step process set out in Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991), had previously been applied): first it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also, Winters 
v. West 12 Vet. App. 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996). 

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, or, in this 
case, since the RO decision dated in December 1992.  Evans.

The relevant evidence associated with the claims folder since 
the December 1992 decision consists of the report of the 
November 1998 VA examination.  As noted above, at that time 
the veteran complained of daily low back pain that radiated 
to his anterior posterior thigh, and physical examination 
revealed a normal gait while entering the examination room, 
but a moderate antalgic gate while leaving the room.  
Further, there no evidence of positive straight leg raising 
sign in the sitting position, sensory examination was patchy 
and did not follow any particular dermatome, and the veteran 
could flex the lumbar spine to 85 degrees.  X-rays of the low 
back taken in early November 1998 showed no lordotic curve, 
and normal bone density.  There was no fracture or 
spondylolisthesis.  As noted, the examiner commented that the 
veteran had presented with high functional overlay, and that 
there was no radiographic abnormality involving the 
lumbosacral spine. Further, the examiner concluded the report 
by also stating that the veteran's "back condition" was not 
significant and was not secondary to his service-connected 
knee disabilities.   

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for a low back disability on a direct 
basis.  This evidence is "new," in the sense that it was 
not previously considered, however, when presented by itself, 
or along with evidence previously submitted, it is not so 
significant that it must be considered to fairly decide the 
merits of this claim.  38 C.F.R. § 3.156 (a) (1999).  The 
newly submitted medical evidence simply shows that the 
veteran currently complains of low back pain, complaints 
which were documented in the evidence of record at the time 
of the December 1992 decision.  This report arguably 
demonstrates that the veteran currently suffers from a low 
back disability, however, it does not demonstrate that a low 
back disability is in any way related to service, or that 
such disorder became manifest to any degree within a year of 
the veteran's separation from service. 

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from a low back 
disability as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's December 1992 
decision, when viewed either alone or in light of the 
evidence previously of record, does not tend to indicate that 
a low back disability was either incurred or aggravated 
during his period of active duty service, or became manifest 
to a compensable degree - or at all - within a year of his 
service.  As such, this evidence is not new and material for 
the purpose of reopening the claim.  38 C.F.R. § 3.156 
(1999).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




III. Propriety of the initial evaluation of 30 percent 
assigned for service-connected adjustment disorder with 
depressed mood

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for an adjustment disorder with 
depressed mood is warranted.  The Board finds that the 
veteran has submitted evidence that is sufficient to justify 
a belief that this claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy.  With respect to this 
claim, all relevant evidence has been fully developed and, 
therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.  

A review of the record reflects that service connection was 
established for the adjustment disorder with depressed mood 
as secondary to the service-connected  knee disabilities by 
one of the currently appealed RO decisions, this one dated in 
December 1998.  This decision was chiefly based on a review 
of the report of a November 1998 VA examination, the details 
of which will be discussed below.  Based on the results of 
this examination, a disability evaluation of 30 percent was 
assigned for the adjustment disorder with depressed mood 
effective June 13, 1997, the day the original claim for this 
disorder was received.  See 38 C.F.R. § 3.400 (1999).  

Recently, the Court noted that there was a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court in AB v. Brown, 6 
Vet. App. 35 at 38 (1993) stated that a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded.  

With respect to this claim, the relevant evidence of record 
consists of the November 1998 VA examination report.  During 
this examination, the veteran reported that he developed 
depression in 1995 after being terminated from his 
employment, and that he was treated for this disorder in 
1996.  He noted that he had symptoms of low energy, increased 
sleep, anxiety, and irritability.  He reported social 
isolation, decreased appetite with minor weight loss of 10 to 
15 pounds, poor concentration, anhedonia, and suicidal 
thoughts with no plan or intent.  The veteran also reported 
that he had been treated with medication but stopped 18 
months prior to the examination, and noted that his condition 
had been stable for the past year.  No psychiatric 
hospitalization on ongoing psychiatric treatment was noted.  
The veteran felt that losing his job and not being able to 
work triggered his psychiatric condition, and related that 
his physical condition causes him pain which causes problems 
with employment, and that this in turn causes mental fatigue 
and feelings of worthlessness.  

The veteran gave a social history of significant alcohol use 
for one year subsequent to losing his job, and that 
decreasing this use improved his psychiatric condition.  He 
reported that he had been married twice, and that the most 
recent marriage ended because of his physical problems and 
because he was isolated due to depression. 
 
On mental status examination, the veteran was noted to be 
well dressed and groomed, and cooperative.  He did not 
display psychomotor agitation or retardation, and spoke at a 
normal rate, tone, and volume.  His mood was mildly 
depressed, his affect mildly restricted.  The veteran denied 
auditory, visual, or tactile hallucinations, delusions, or 
paranoia, and he had no ideas of reference or influence.  He 
denied suicidal or homicidal ideations, intent or plan, and 
he was awake, alert, and oriented to person, place, and time.  
His concentration and calculation were fair to good, and his 
abstract reasoning, insight, and judgment were fair.  

The examiner's clinical impression was that the veteran 
appeared to have symptoms consistent with an adjustment 
disorder, and that these symptoms appeared to be associated 
with a stressor and appeared to resolve after the stressor 
resolved.  The examiner noted that the veteran also had "a 
possible effect of alcohol" related to his psychiatric 
illness in that the illness appeared to resolve after the 
discontinuation of alcohol (and the stressor).  The examiner 
further noted that the veteran did lose his marriage over the 
loss of his job and his psychiatric condition, but that it 
appeared that his work performance was good prior to these 
events, and he appeared then (at the time of the examination) 
to have good social relationships. 

The examiner commented that from a psychiatric standpoint the 
veteran is employable in the sense that his psychiatric 
condition is not so severe that he is not able to function.  
The examiner did note that the veteran's physical condition 
appeared to be somewhat disabling.  As a result of this 
examination, the veteran was diagnosed with an adjustment 
disorder with depressed mood, and his stressors were noted to 
be financial issues and his physical condition.  His Global 
Assessment of Functioning Scale (GAF Scale) was 60 to 65.  

Essentially, it is maintained that a disability evaluation 
higher than that initially assigned following the grant of 
service connection for the adjustment disorder with depressed 
mood is warranted.  It is pointed out that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999). 

The Board notes that currently the veteran's service 
connected adjustment disorder with depressed mood is rated as 
30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9440 (1999).  This rating criteria provides that chronic 
adjustment disorders are to be assigned a 30 percent rating 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the service-connected 
adjustment disorder with depressed mood.  The evidence does 
not in any way demonstrate that the veteran's adjustment 
disorder with depressed mood is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment and abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

In fact, the evidence (i.e. the November 1998 VA examination  
report) indicates that the symptoms associated with the 
adjustment disorder with depressed mood were resolving, that 
the veteran is employable from a psychiatric standpoint, has 
good social relationships, and that his abstract reasoning 
and judgment were fair.  Further, he speaks in a normal 
fashion, and his mood was characterized as "mildly" 
depressed.  At most, these manifestations warrant a 30 
percent evaluation under Diagnostic Code 9440.  

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
adjustment disorder with depressed mood is no more than 30 
percent disabling under the regulation concerning ratings for 
psychiatric disorders.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 30 
percent rating has been in effect since the effective date of 
service connection for this adjustment disorder with 
depressed mood and at no time has it been medically 
demonstrated that this disorder has warranted any rating 
other than 30 percent.


ORDER

Entitlement to service connection for bilateral ankle 
arthritis secondary to service-connected knee disabilities is 
denied as the claim is not well-grounded.

Entitlement to service connection for a low back disability 
secondary to service-connected knee disabilities is denied as 
the claim is not well-grounded.

The veteran's claim for entitlement to service connection for 
a low back disability on a direct basis is not reopened.

An increased initial evaluation for the veteran's adjustment 
disorder with depressed mood is denied.  


REMAND

In April 1999, the Board remanded the following claims for 
further development and adjudication:

1.  Propriety of the initial evaluation of 10 percent 
assigned for service-connected possible chondromalacia 
patellar, left knee, also claimed as infrapatellar 
bursitis (a left knee disability);
	
2.  Entitlement to an increased evaluation for 
infrapatellar bursitis, right knee, also claimed as 
chondromalacia patellar (a right knee disability), 
currently evaluated as 10 percent disabling; and 
	
3.  Entitlement to a total rating for compensation 
purposes based on individual unemployability.

Specifically, the Board pointed out that, among other things, 
while the "decision" portion of a December 1998 
supplemental statement of the case indicated that ratings 
higher than 10 percent were not warranted for either knee 
disability, the "reasons and bases" portion of this 
document indicated that evaluations of 20 percent were 
warranted for each disability.  The Board noted that 
subsequent records indicated that each knee disability 
remained rated as 10 percent disabling; as such, the Board 
found that clarification in this regard was in order prior to 
further adjudication.  As such, the claim for entitlement to 
a total rating for compensation purposes based on individual 
unemployability was necessarily held in abeyance. 

Further, the Board pointed out that the veteran has expressed 
dissatisfaction with the initial rating assigned following 
the grant of service connection for a left knee disability.  
In readjudicating this particular claim, the Board noted that 
consideration should be given to the application of "staged 
ratings" as enunciated by the Court in the Fenderson case.  
It was noted that the initial rating was assigned from June 
1982, and that as there may be additional, relevant VA 
records not currently associated with the claims folder, such 
records should be associated with the claims folder prior to 
further adjudication.

This matter was remanded for the above development, however, 
it appears that, unfortunately, the RO did not comply with 
these requests.  In fact, none of the above action was fully 
accomplished.  Therefore, final appellate consideration of 
the above mentioned claims cannot yet proceed.  The RO's 
attention in this matter is also drawn to the holding of the 
Court in Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the issue of entitlement to a total rating 
due to individual unemployability, the Board notes that the 
veteran has asserted that his employment as a college 
director/instructor was terminated in October 1995 due to his 
inability to stand because of pain attributable to his 
bilateral knee disorders.  He has submitted a legal document 
relating to a settlement he entered into with his former 
employer for an undisclosed amount.  One of the terms of this 
settlement was that confidentiality be maintained by both 
parties.  The document itself is silent on the subject of 
service-connected disability.  In the event the veteran is 
able to procure evidence to substantiate his claim in this 
regard, such would be useful to the Board in its 
adjudication.  

Accordingly, this case is once again REMANDED to the RO for 
the following additional actions:

1.  The RO should take the appropriate 
steps to associate with the claims folder 
all of the veteran's VA treatment 
records, which are not currently in the 
claims folder, especially any from June 
1982 forward, as well as records of any 
private medical treatment the veteran may 
have received recently for any of his 
service-connected disabilities.

2.  The RO should readjudicate the 
veteran's claim for a higher initial 
evaluation for his service-connected left 
knee disability; consideration should 
also be given to the application of 
"staged ratings" as enunciated in 
Fenderson (and noted above).  The RO 
should also readjudicate the veteran's 
claim for an increased evaluation for his 
service-connected right knee disability.  
With respect to these two claims, the RO 
should provide clarification regarding 
the evaluations assigned in the December 
1998 supplemental statement of the case, 
as noted above.

3.  The veteran's current employment 
status should be ascertained.  Included 
should be any information regarding the 
extent of any job searches initiated by 
the veteran.  

4.  The RO should then readjudicate the 
veteran's claim for a total rating for 
compensation purposes based on individual 
unemployability.  

5.  If any action taken in regard to 
issues currently in appellate status is 
adverse to the veteran, he and his 
attorney should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.  No action is required by 
the veteran unless he receives further 
notice. 


By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



